By the Court.
After the present case was decided, and before the opinion was prepared, the case of Nesmith v. State, ante, 158, was argued and submitted.
In all essential respects the same questions were raised, but more fully argued by counsel for the plaintiff in error in the Nesmith case than in the present case. The court therefore delayed the opinion in the Shaw case until after the Nesmith case, supra, had been fully considered and decided, and the opinion prepared.
We hold that there was no error in the ruling of the courts below, and that substantial justice has been done.
The judgment of the court of appeals is therefore affirmed.

Judgment affirmed.

Nichols, C. J., Jones, Matthias, Johnson, Wanamaker and Merrell, JJ., concur.
Robinson, J.,- not participating.